
	

114 HJ 52 IH: Proposing an amendment to the Constitution of the United States relative to equal rights for men and women.
U.S. House of Representatives
2015-05-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IA
		114th CONGRESS
		1st Session
		H. J. RES. 52
		IN THE HOUSE OF REPRESENTATIVES
		
			May 14, 2015
			Mrs. Carolyn B. Maloney of New York (for herself, Mrs. Lummis, Mr. Schiff, Mr. Al Green of Texas, Mr. Grayson, Mr. Lowenthal, Mr. Hastings, Ms. Adams, Mr. Bera, Mr. Carson of Indiana, Mrs. Kirkpatrick, Ms. Kuster, Ms. Lee, Mr. Thompson of Mississippi, Ms. McCollum, Mr. Foster, Mr. Pascrell, Mr. Rush, Mr. Scott of Virginia, Mrs. Watson Coleman, Mr. Sherman, Mrs. Lawrence, Mr. Brendan F. Boyle of Pennsylvania, Mr. Higgins, Mr. Richmond, Mr. Fattah, Mr. Rangel, Mr. Dent, Ms. Pingree, Mrs. Bustos, Mr. Van Hollen, Mr. Peterson, Ms. Brown of Florida, Mr. Kildee, Mr. Danny K. Davis of Illinois, Mr. Cicilline, Mr. Loebsack, Mr. Price of North Carolina, Mr. David Scott of Georgia, Mrs. Dingell, Ms. Wasserman Schultz, Mr. Kilmer, Ms. DeGette, Ms. Titus, Mr. Beyer, Mr. Payne, Ms. Edwards, Ms. Matsui, Mr. Ruppersberger, Mr. Blumenauer, Mr. Perlmutter, Ms. Eddie Bernice Johnson of Texas, Ms. Norton, Mr. Cummings, Mr. Engel, Ms. Esty, Mr. Cleaver, Mr. Swalwell of California, Ms. Wilson of Florida, Mr. LoBiondo, Mr. Pallone, Mr. Butterfield, Mr. Gene Green of Texas, Mr. Connolly, Ms. Meng, Mrs. Napolitano, Mr. Meeks, Ms. Moore, Mr. Jeffries, Mr. Johnson of Georgia, Ms. Speier, Mr. Clyburn, Mr. Langevin, Mr. McGovern, Ms. Hahn, Ms. Schakowsky, Mr. Huffman, Mr. Nadler, Mr. McNerney, Mr. Cooper, Mr. Costa, Mr. Himes, Mr. McDermott, Mr. Castro of Texas, Mr. Courtney, Mr. Conyers, Mr. Delaney, Mr. Garamendi, Mr. Larson of Connecticut, Mr. Lewis, Mr. Sarbanes, Mr. Yarmuth, Mr. Serrano, Mr. Crowley, Mr. Kennedy, Mrs. Beatty, Ms. Judy Chu of California, Ms. Brownley of California, Ms. Bass, Ms. Clark of Massachusetts, Miss Rice of New York, Ms. Castor of Florida, Mr. Ellison, Mr. Schrader, Mr. Lance, Ms. Linda T. Sánchez of California, Mrs. Capps, Ms. Frankel of Florida, Ms. Loretta Sanchez of California, Ms. Slaughter, Ms. Roybal-Allard, Mr. Gutiérrez, Ms. Bordallo, Mr. Veasey, Ms. Fudge, Ms. Kaptur, Mr. DeSaulnier, Mr. Pocan, Mr. Takai, Mr. Takano, Mr. Cartwright, Ms. Maxine Waters of California, Mr. Capuano, Ms. Michelle Lujan Grisham of New Mexico, Mr. Honda, Mr. Quigley, Mr. Thompson of California, Ms. Tsongas, Mrs. Lowey, Mrs. Torres, Ms. Velázquez, Mr. Murphy of Florida, Mr. Tonko, Mr. Aguilar, Mr. DeFazio, Mr. Welch, Mr. Grijalva, Mr. Ruiz, Mrs. Ellmers of North Carolina, Mr. Larsen of Washington, Mr. Nolan, Mr. Brady of Pennsylvania, Ms. Kelly of Illinois, Mr. Frelinghuysen, Ms. DeLauro, Mr. Gallego, Mr. Farr, Mr. Levin, Mr. Bishop of Georgia, Mr. Peters, Mr. Sean Patrick Maloney of New York, Ms. Jackson Lee, Ms. Plaskett, Mr. Hoyer, Mr. Lynch, Mr. Cohen, Mr. Israel, Mrs. Davis of California, Ms. DelBene, Ms. Bonamici, Ms. Duckworth, Mr. Deutch, Mr. Ted Lieu of California, Ms. Sewell of Alabama, Mr. Ryan of Ohio, Mr. Cárdenas, Ms. Gabbard, Mr. Keating, Mr. Clay, Mr. Becerra, Ms. Clarke of New York, and Ms. Lofgren) introduced the following joint resolution; which was referred to the Committee on the Judiciary
		
		JOINT RESOLUTION
		Proposing an amendment to the Constitution of the United States relative to equal rights for men
			 and women.
	
	
 That the following article is proposed as an amendment to the Constitution of the United States, which shall be valid to all intents and purposes as part of the Constitution when ratified by the legislatures of three-fourths of the several States:
			
				 —
 1.Women shall have equal rights in the United States and every place subject to its jurisdiction. Equality of rights under the law shall not be denied or abridged by the United States or by any State on account of sex.
 2.Congress and the several States shall have the power to enforce, by appropriate legislation, the provisions of this article.
 3.This amendment shall take effect two years after the date of ratification. .  